Mr. Chief Justice Shepard
delivered the opinion of the Court:
Egbert H. Gold received patent No. 771,628, October 4th, 1904, for an adjustable low pressure heating system, on an application filed June 27th, 1904. On April 2d, 1906, he filed an application for reissue on the ground that the claims of the patent are insufficient to cover his invention broadly, owing to inadvertence and mistake, and partly to a misapprehension, at the time, of the true scope of the invention he had described. Before filing this application, namely on February 11, 1905, he had filed a new application for a patent for the same invention, that is sought in the reissue application. Edward E. Gold had filed an application for a patent for the same invention substantially, on July 16th, 1904, and an interference was declared between the two. The present application was prosecuted ex parte pending the interference proceeding between the others, and was ended by a final decision of the Commissioner rejecting the same on February 24, 1909. The reason given for rejection was that the invention was different from that disclosed in his patent. This appeal is from that final decision.
The interference case above mentioned was brought to an end on June 26, 1909, by a decision of the Commissioner awarding priority to Edward E. Gold. That case turned also on the question whether the patent application of Egbert H. Gold contained a disclosure of the invention of the issue. An appeal from that decision was also prosecuted by Egbert H. Gold, and is numbered 615 on the docket of this court. Both appeals, involving substantially the same question, were submitted together. We have affirmed the decision in No. 615, *241delivering an opinion in which the claims .in controversy are set ont in full. They need not be repeated here. Having held that the invention of that issue, which is the same as here claimed, was not disclosed in the patent application, it follows that the decision in this case must also be affirmed. It is so ordered, and the clerk will certify this decision to the Commissioner of Patents. Affirmed.
A petition for a rehearing was denied January 5, 1910.